Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 4/28/22.  Claims 1-5 and 7 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawing sheets filed 4/28/22 are approved for entry as they resolve several outstanding drawing objections for missing reference numbers. However the drawings are objected to for the reasons below.

The drawings are objected to because reference number 58 is still missing from the figures and Figure 3, as submitted 4/28/22, uses reference number 50 for than one element (side members and opening).   It appears that applicant intended the added reference number 50 be number 58?  Further, the added reference number 50 appears to point to the seat rather than the opening. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    585
    669
    media_image1.png
    Greyscale

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0238381 to Swiniarski.
Swiniarski provides  first and second sets of legs 120/124 pivotally coupled [0035] and forming an X in an unfolded position.  Wheels are provided at the distal ends of the legs [see claim 3 of the patent] which meet the limitation of “rollers”.  A rectangular frame including a “front” member 116, a pair of side members 104/108 and a “rear” member 112 is provided at the upper end of the legs to surround a user. The front member 116 is pivoted at 140 to allow it to be positioned in an open or closed position [Fig. 2] . The designation of what is considered front or back is arbitrary as does not change the overall claimed structure.   As the legs are attached along the longitudinal axis of the side members there are “aligned with” at least the rear corners [cls. 4 and 7]. A seat 136 having a front edge is coupled between the sets of legs. Note that while the figures show what appears to be a bicycle type seat paragraph [0034] recites the seat may be any convention seat or cushion or even an unconventional seal such as a bar or ball. The seat 136 is shown in the figures coupled to the rear member by a strap 132 considered to meet the limitation of a support member and the seat is shown at a lower elevation that the rear member 112 thus it is considered to meet the limitation “positioned below”.  From the figures it is clear that the seat is spaced above the junctions of the X legs there is also one or more strap retraction devices 128 which allow for extending or retracting the strap. It would appear that the seat would be positioned behind the respective junction of the legs but this is not clearly evident.  Nonetheless, Swiniarski discloses in paragraph [0034] that the seat may be selectively connected at any point along the strap.
It would have been an obvious choice of design at the time of the effective filing date of the invention to one having ordinary skill in the art that the seat could have been selectively positioned at the claimed location of behind the leg junctions as Swiniarski suggests any location along the strap may be selected. There would have been no unexpected or unpredictable results obtained in moving the seat closer to the rear behind the junction.


Claims 2-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0238381 to Swiniarski in view of U.S. 2019/0380509 to Diep.
Swiniarski provides each of the elements of the claims are noted above except that the pivotally coupled legs have a lower section slidable into an upper section to be telescopically adjustable in length.
Diep teaches a walker with pivotally coupled legs forming an X having rollers at the bottoms thereof.  The legs are telescopically adjustable in length with a biasing peg 23 and holes 24 [0032].  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the legs of Swiniarksi could have been formed to have a telescopic joint as taught by Diep to allow for adjustment of the overall height of the walker as recited in [0032] of Diep. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being able to easily adjust the height of the walker of Swiniarski.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive. 
Applicant makes a general allegation that Swiniarski does not provide for the claimed seat location without specifically pointing out which limitations are not met.  The argument is not persuasive.
The claims require the seat to be a) below the rear support member, b) above the junctions of the X legs and c) behind the junctions of the X legs.
As noted in the last office and repeated above, the figures show the seat 136 attached to a support member/strap 132 which connects the seat to the front and rear of the open rectangular frame.  As the elevation of the seat is under that of the front and rear members of the frame the limitation “said the seat being positioned below said rear member of said frame “ is met.
As noted above, the Figures show the seat positioned above the respective junctions. Further the strap may be extended or retracted as desired on retraction devices 128.  Thus the limitation of “spaced vertically above respective junctions” is met.
The figures also appear to the show the seat as positioned behind the junction’s of the legs. However as noted above, this is not clearly as evident.  Nonetheless, Swiniarski disclosed in paragraph [0034] that the seat may be selectively connected at any point along the strap.  Thus Swiniarski suggests moving the seat “wherein said front edged of said seat is positioned behind said respective junctions”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636